Broyles, J.
1. The point, made in the brief of counsel for plaintiS in error, that there was no proof of the venue of the alleged crime can not be considered by this court, as no distinct allegation of failure to prove the venue was made in the petition for certiorari, and the point was not specifically raised either in the trial court (the recorder’s court of the city of Macon) or in the superior court. Acts 1911, p. 149; Park’s Penal Code, § 792 (a); Marshman v. State, 138 Ga. 864 (76 S. E. 562).
2. The judgment of the recorder was authorized by the evidence, and the judge of the superior court did not err in refusing to sanction the certiorari. Judgment affirmed.